WALLACE, JUDGE:
The claimant is the owner of a 1975 Cadillac which was damaged when it collided with a manhole located in W. Va. Route 16, in Beckley, on November 6, 1981. The manhole cover struck the undercarriage of the car and one wheel fell into the manhole. The claimant incurred $170.15 in towing charges and damage to the automobile of $756.84.
Charles Bragg, Assistant County Supervisor in Raleigh County, testified that the manhole cover in question had been in place about six months. During that time, there had been no complaints about it. The evidence indicates that the top of the manhole was level with the paved surface of the high*416way and offers no clue as to how or why the accident happened. Since the Court cannot speculate as to that matter, the claim must be denied.
Claim disallowed.